1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     CHRISTOPHER LOUIS WADSTEIN
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  ) Case No. 2:19-cr-0118-TLN-1
11                                              )
     Plaintiff,                                 ) STIPULATION AND ORDER TO CONTINUE
12                                              ) STATUS CONFERENCE
     vs.                                        )
13                                              )
     CHRISTOPHER LOUIS WADSTEIN                 ) Date: May 13, 2021
14                                              ) Time: 9:30 a.m.
                                                ) Judge: Troy L. Nunley
15   Defendant.                                 )
                                                )
16
            IT IS HEREBY STIPULATED by and between Phillip A, Talbert, Acting United States
17
     Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18
     Federal Defender Heather E. Williams through Assistant Federal Defender Douglas Beevers,
19
     attorney for Christopher Louis Wadstein, that the status conference, currently scheduled for May
20
     13, 2021, be continued to July 29, 2021 at 9:30 a.m.
21
            The defense needs more time to review discovery and conduct an investigation. Counsel
22   for defendant believes that failure to grant he above-requested continuance would deny counsel
23   the reasonable time necessary for effective preparation, taking into account the exercise of due
24   diligence.

25          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
     excluded of this order’s date through and including July 29, 2021; pursuant to 18 U.S.C. §3161
26
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27
     based upon continuity of counsel and defense preparation.
28

                                                     -1-
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4
     Dated: May 11, 2021
5                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
6
7                                                  /s/ Douglas Beevers
                                                   DOUGLAS BEEVERS
8                                                  Assistant Federal Defender
                                                   Attorney for Defendant
9                                                  CHRISTOPHER LOUIS WADSTEIN
10   Dated: May 11, 2021
                                                   PHILLIP A. TALBERT
11                                                 Acting United States Attorney
12                                                 /s/ James Conolly
                                                   JAMES CONOLLY
13                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including July
9    29, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the May 13, 2021 status conference shall be continued until July 29, 2021, at 9:30 a.m.
13
14   DATED: May 11, 2021
15
16                                                          Troy L. Nunley
                                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
